*333MEMORANDUM BX THE COURT
The court concludes that the demurrer should be sustained for the reasons:
1. The alleged verbal negotiations were merged in the written contract, and the final agreement under which plaintiffs were paid $1,639.45 is a release and discharge of all claims growing out of the contract. The receipt of this sum is alleged in the petition.
2. The claims were presented to the Secretary of War and the Board of Contract Adjustment and were fully considered. (See Decisions Board of Contract Adjustment, Vol. V, p. 567, and Vol. VII, p. 783.) The Secretary’s order affirming the ruling of the board was made October 29, 1920. The release, Exhibit B to the petition, was executed by the plaintiffs November 12, 1920.
3. There is nothing in the contract obligating the Government to pay the items claimed in this suit.